Per Curiam,
On the petition of the appellant, Sarah Leisser, administratrix of Samuel Stewart, deceased, a rule was granted on Smith Shan*271non, Esq., administrator de bonis non, etc., of Thomas Verner, deceased, late committee of said Samuel Stewart, a lunatic, to show cause why he should not file an account of said committee. The discharge of the rule and dismissal of appellant’s petition arc the subjects of complaint in this appeal.
We find no error in tbe record. The decree is affirmed on the opinion of the learned president of the common pleas, and the appeal is dismissed at appellant’s costs.